Citation Nr: 1236339	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-04 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Miami, Florida



THE ISSUE

Entitlement to payment for medical care provided by Mount Sinai Medical Center from July 13, 2007 to November 3, 2008.  



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1968.  He died in November 2008, and the Appellant is the agency that is representing Mount Sinai Medical Center in its efforts to obtain payment for medical care that it provided to the Veteran prior to his death.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the Department of Veteran Affairs (VA) Medical Center (MC) in Miami, Florida.  In that decision, the Miami VAMC informed the Appellant that it had approved the payment for care provided to the Veteran by the Mount Sinai Medical Center for the period of January 9, 2007 to July 12, 2007, but that payment for medical care after July 12, 2007 was denied.  The Appellant seeks payment for medical care rendered by Mount Sinai Medical Center to the Veteran from July 13, 2007 to November 3, 2008.  

Jurisdiction over the appeal currently resides with the VAMC in Miami, Florida.  

The Appellant requested a hearing before a Veterans Law Judge, but it did not appear for a scheduled hearing in November 2011 and has provided no reason for its non-appearance.  

The appeal is REMANDED to the VAMC in Miami, Florida.  


REMAND

In July or August 2010, after the current appeal was certified to the Board, additional pertinent evidence was added to the record in the form of VA progress notes dated from January 2007 to November 2008.  In a brief letter dated in August 2010, a VA fee basis chief indicated that the progress notes did not change the outcome of the case.  Nevertheless, it does not appear that the Appellant was notified of this evidence, which was not accompanied by a waiver of the right to have the Miami VAMC initially consider the evidence.  38 C.F.R. § 20.1304.  

In regard to the VA progress notes added to the record in July or August 2010, it is noted that there were no entries dated between May 11, 2007 and September 5, 2007, which if existing would be particularly relevant to the claim.  The VAMC should seek to verify whether there are any outstanding progress notes to be added to the file.  

In the interests of affording due process and ensuring the essential fairness of the adjudication, the VAMC should notify the Appellant of the evidence that is necessary to substantiate the claim on appeal, the evidence VA will obtain, and the evidence the Appellant is to provide.  The letter should include citation to the particular laws and regulations that are applicable to the claim on appeal, namely, the Veterans Millennium Health Care and Benefits Act (1999), codified at 38 U.S.C.A. § 1725, as in effect prior to the enactment of statutory amendments effective October 10, 2008, and the provisions of 38 C.F.R. §§ 17.1000-17.1008 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Appellant a letter, notifying it of the following:  any information and medical or lay evidence that is necessary to substantiate the claim of entitlement to payment for medical care provided by Mount Sinai Medical Center from July 13, 2007 to November 3, 2008; what portion of the information and evidence VA will obtain; and what portion of the information and evidence the Appellant is to provide.  The letter should include citation to the applicable laws and regulations, particularly 38 U.S.C.A. § 1725 as in effect prior to the enactment of statutory amendments made effective on October 10, 2008, and 38 C.F.R. §§ 17.1000-17.1008 (2007).  

2.  Obtain for association with the record any additional VA progress notes dated from May 11, 2007 to September 5, 2007, in relation to the Veteran and his care at Mount Sinai Medical Center.  

3.  Thereafter, readjudicate the claim on appeal.  The adjudication should include consideration of all additional evidence associated with the file since the statement of the case, including the VA progress notes dated January 2007 to November 2008.  If the benefits sought on appeal remain denied, provide the Appellant a supplemental statement of the case and an appropriate period of time for response.  

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



	                  _________________________________________________
	ROBERT C. SCHARNBERGER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Appellant's appeal.  38 C.F.R. § 20.1100(b) (2011).  

